Citation Nr: 0217080	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the previously denied claim of entitlement to service 
connection for coronary artery disease.  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from January 
1942 to November 1945.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that determined, in effect, that the 
requisite new and material evidence had been submitted to 
reopen the previously denied claim of service connection for 
coronary artery disease, and then denied the appellant's 
claim for entitlement to service connection for coronary 
artery disease based upon de novo consideration of all of 
the evidence, both old and new.  It is incumbent upon the 
Board to review both the threshold question of whether the 
claim can be reopened, and if so, whether it may then be 
granted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and its duty to assist a 
claimant in obtaining all evidence necessary to substantiate 
his claim have been fully met.

2.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.

3.  Service connection for coronary artery disease was 
denied in an August 1995 RO decision on the basis that there 
was no evidence of any relationship of coronary artery 
disease to service or to the veteran's service-connected 
pericarditis.  The veteran did not timely appeal the August 
1995 rating decision.  

4.  The appellant has presented new medical evidence since 
August 1995 that is so significant as to the issue of 
entitlement to service connection for coronary artery 
disease that it must be considered in order to fairly decide 
the merits of that claim for service connection.  

5.  Coronary artery disease was not shown in service or 
within the first post-service year; and a preponderance of 
the medical evidence of record does not support the 
contention that the veteran's coronary artery disease 
resulted from service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The August 1995 RO decision that denied the claim of 
entitlement to service connection for coronary artery 
disease is final; new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. § 7105 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.104, 3.156, 
3.160(d), 20.302 (1995 and 2002).

2.  Coronary artery disease was not incurred in or 
aggravated by service, may not be presumed to be of service 
onset and is not related to a disease or injury of service 
incurrence; the veteran is not entitled to service 
connection for coronary artery disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107(b), 7105 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.317 (2002).

3. The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 3.328 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
coronary artery disease, claimed to be related to service or 
to his service-connected pericarditis.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The threshold issue of 
whether the requisite new and material evidence has been 
submitted to reopen a previously denied claim will then be 
considered.  Thereafter, in order to facilitate 
understanding of its decision, the pertinent law and VA 
regulations applicable to the issue of service connection 
will then be briefly set forth.  Finally, the Board will 
present an analysis of the veteran's claim on the merits.

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
issue before the Board is based upon a request to reopen a 
previously denied claim for service connection filed by the 
veteran in October 1999.  The claim appeared substantially 
complete on its face.  The veteran clearly identified the 
disability in question and the benefits sought.  Further, he 
referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The 
veteran has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the 
January 2001 rating decision and October 2001 statement of 
the case.  The October 2001 statement of the case 
specifically provided the veteran with notice of the VCAA 
and explained the respective rights and responsibilities 
under the VCAA.  It further noted that what was lacking was 
sufficient evidence to at least equal the evidence against 
the theory that his coronary artery disease was related to 
service or his service-connected pericarditis.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records as they were 
identified by the veteran.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  There is no indication that there is 
any probative evidence available that has not been obtained 
concerning the issue on appeal.  By the statement of the 
case, the veteran was clearly advised as to which portion of 
evidence is to be provided by the claimant and which portion 
to be provided by VA.  That requirement of VA has been 
satisfied, and there is no evidence that need be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

Additionally, the veteran was afforded pertinent VA 
examination in June 2000 for the express purpose of 
determining the etiology of the veteran's coronary artery 
disease.  38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  In that regard, the 
Board recognizes that the veteran's representative has set 
forth a contention that the nature of the issue before the 
Board dictates that an independent medical opinion be 
obtained.  According to VA regulation, an opinion of an 
independent medical expert may be obtained in cases in which 
the medical issue under consideration is of such medical 
complexity or controversy as to justify soliciting an 
opinion from an independent medical expert.  See 38 C.F.R. 
§§ 3.328, 20.901 (2002).  In this case, the Board finds that 
the issue presented is neither complex nor controversial as 
to justify the solicitation of an opinion from an 
independent medical expert.  Here, VA medical examination 
was provided to the veteran for the purpose of obtaining a 
probative medical opinion on the issue at hand.  The opinion 
was straightforward and without complexity.  Neither the 
veteran nor his representative have provided arguments 
supporting the proposition that the issue presented is 
complex or controversial.  Accordingly, the Board finds that 
the contention that an independent medical opinion is 
warranted is without merit.  There is more than sufficient 
evidence of record to decide the claim properly and fairly.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

New and Material Evidence to Reopen the Claim

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  A claimant 
has one year from notification of a decision of the agency 
of original jurisdiction to file the notice of disagreement, 
and the decision becomes final if a notice of disagreement 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a) (2001).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction (here, the RO) mailed the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

The appellant is seeking service connection for coronary 
artery disease which he contends began in or was the result 
of service, or was the result of his service-connected 
pericarditis.  However, inasmuch as a final decision as to 
that issue has been rendered, the initial matter before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim 
of entitlement to service connection.

Service connection for coronary artery disease was denied in 
an August 1995 RO decision on the basis that there was no 
evidence of a relationship of coronary artery disease to an 
injury or disease in service, including the veteran's 
service-connected pericarditis.  The appellant was notified 
of the decision in August 1995 and given his appeal rights.  
Although the appellant filed a timely notice of disagreement 
in August 1995, he did not thereafter timely file a 
substantive appeal following the February 1996 statement of 
the case.  The August 1995 decision of the RO is therefore 
final.  This was the last final denial on any basis of that 
claim.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 
20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable 
possibility of substantiating the claim.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620.  Because the veteran's claim was initiated in 1999, 
prior to August 2001, his claim will be adjudicated by 
applying the regulation in effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what 
the "issue at hand" in a case is depends on the specified 
basis or bases for the last disallowance of the claim.  
Evans, 9 Vet. App. at 284.  Evidence presented since the 
last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  See Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994) and Struck v. Brown, 9 Vet. App. 145, 151 
(1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156.  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Elkins v. West, 12 
Vet. App. 209 (1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for an acquired 
back disorder was that there was no evidence of a 
relationship of coronary artery disease to an injury or 
disease in service, including the veteran's service-
connected pericarditis.  Consequently, the Board must 
determine if any of the evidence received subsequent to the 
August 1995 determination is both "new" and "material," to 
the question of whether the veteran has current coronary 
artery disease that is related to service or to a service-
connected disorder.  In essence, any newly submitted 
evidence must be new and must support the existence of 
coronary artery disease that is related to service.  

New and material evidence has been received.  Medical 
evidence associated with the claims file subsequent to the 
RO's denial of the claim in 1995 includes a statement 
pertinent to the issue dated October 1, 1999, from a VA 
physician, M.K., M.D.  In the statement, Dr. M.K. noted that 
the veteran "has recently suffered a myocardial infarction."  
Dr. M.K. went on to opine that "[t]his condition is as 
likely as not linked to his pericarditis and his heart 
attack while in Europe during his Army tour of duty."  

This evidence bears directly and substantially upon the 
specific matter under consideration and was not considered 
by the RO in its August 1995 decision.  Therefore, this 
additional medical opinion is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  

In summary, new evidence has been presented that is so 
significant as to the issue of entitlement to service 
connection for coronary artery disease that it must be 
considered in order to decide the veteran's claim.  New and 
material evidence has thus been presented.  The claim is, 
therefore, reopened, and to that extent, the appeal is 
granted.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d), 20.302, 20.1100 (2001).

Service Connection on the Merits

Establishing service connection for a disability requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If a veteran had active service for 90 days or more, service 
connection will be rebuttably presumed for certain chronic 
diseases, such as coronary artery disease, which become 
manifest to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Further, a disability may be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

With respect to secondary service connection, a similar 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West Supp. 2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has contended that his coronary artery disease 
is related to service or to his service-connected 
pericarditis.  The veteran has argued that he actually had a 
myocardial infarction in service; that it was left 
undetected; and that the pericarditis was simply evidence of 
the inservice myocardial infarction.  

Applying the Hickson/Wallin analysis to this issue, element 
(1), is clearly satisfied in that a current disability, 
coronary artery disease, was confirmed as a discharge 
diagnosis in a VA hospitalization report dated in October 
1999.  In that report, it was noted that the veteran had 
been hospitalized from September 27, 1999 to October 28, 
1999, and had undergone coronary artery bypass grafting, 
mediastinal exploration, and repeat mediastinal exploration.  

With respect to the Hickson/Wallin element (2), it is clear 
that a disease or injury was sustained in service resulting 
in a service-connected disability, in the form of 
pericarditis.  Element (2) is clearly satisfied.

With respect to element (3), medical nexus evidence, the 
veteran has offered into evidence in support of his claim, 
his own statements, the statements of his representative, 
and the opinion offered by Dr. M.K. in October 1999, noted 
above.  

The veteran has asserted in writing and at a 1995 hearing 
before the RO that his coronary artery disease is related to 
service or to his service-connected pericarditis.  The 
veteran has argued that he actually had two myocardial 
infarctions in service but that they were left undetected, 
and that the pericarditis was simply evidence of the 
inservice myocardial infarctions.  At times, these same or 
similar assertions have been recorded by doctors in his 
medical records.  However, as a layman, the veteran is not 
competent to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The veteran's representative has asserted similar arguments 
as the veteran.  In a statement submitted in January 2002, 
the veteran's representative quoted a treatise, "The 
Essentials of Cardiac Physical Diagnosis," by Jonathan 
Abrams, M.D., Chief of Cardiology, the University of New 
Mexico, 1987, in support of the veteran's claim.  The 
treatise was quoted as stating that "pericardial friction 
rubs may be present, usually occurring several days into the 
course of acute myocardial infarction . . . ."  The 
representative asserted that given the extremely limited 
technology available when the veteran was in service in 
1944, and the relatively primitive state of medical 
diagnosis and treatment practiced at the time, it certainly 
seemed possible that the veteran's pericarditis was only a 
symptom of a myocardial infarction.  The treatise evidence 
offered by the representative is not probative of the 
specific facts at issue currently on appeal before the 
Board.  To establish service connection, medical text 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim".  Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  Instead, the evidence, 
"standing alone", must discuss "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay 
medical opinion."  Ibid. (citing Sacks v. West, 11 Vet. App. 
314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (medical treatise evidence must demonstrate 
connection between service incurrence and present injury or 
condition).  Such is not present here.  The application of 
the treatise evidence to the veteran's case is not based 
upon objective facts, but upon the unsubstantiated lay 
medical opinions of the veteran's representative.  The 
representative's arguments and assertions themselves are no 
more compelling than the veteran's given that the 
representative, as a layman, is equally incompetent to give 
a medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The most compelling evidence supporting the veteran's claim 
is the same October 1999 statement of Dr. M.K., that was 
applied as the requisite new and material evidence used to 
reopen the prior final denial.  The opinion may have served 
adequately to reopen the veteran's claim, however, the 
complete analysis of the opinion in the context of all of 
the medical evidence of record, swiftly lightens its 
probative weight.  Critically, there is no indication that 
Dr. M.K. had the benefit of a review of the veteran's claims 
file, including his service medical records, prior to 
arriving at the conclusion that the veteran's coronary 
artery disease was related to "pericarditis and his heart 
attack" in service.  It is essential to note that Dr. M.K. 
founded his opinion on the occurrence of a "heart attack" in 
service, but there is no evidence of such an event in the 
service medical records to support this premise.  Further, 
there is no indication that Dr. M.K. ever had the benefit of 
an examination of the veteran prior to offering his opinion 
as to the etiology of his coronary artery disease.  

On the other hand, the evidence against the veteran's claim 
that his coronary artery disease is related to service or 
his service-connected pericarditis are the service medical 
records themselves, the post-service treatment records, and 
the report of a June 2000 VA examination that includes an 
opinion on the matter at issue.  

The extensive service medical records document the diagnosis 
and treatment of the veteran in service in 1944 for 
pericarditis.  What is not shown is the diagnosis of 
coronary artery disease, or evidence of a myocardial 
infarction in service.  Once again, this fact alone, 
significantly compromises the October 1999 supporting 
opinion of Dr. M.K., who clearly founded his opinion on the 
occurrence of a heart attack in service.  

Post-service medical records include the report of a July 
1951 chest x-ray showing no evidence of pericarditis, and 
the report of a June 1952 VA cardiac examination that showed 
an EKG within normal limits and resulted in a diagnosis of a 
normal cardiovascular system.  In August and September 1967, 
the veteran was hospitalized for the express purpose of 
observation for acute coronary heart disease.  Following 
over two weeks of hospitalization, including extensive 
testing, the discharge diagnoses included "acute coronary 
heart disease not found."  This evidence documents not only 
that coronary artery disease was not shown within one year 
after service, but further compromises the assertion that 
the veteran had a myocardial infarction during service, or 
that his current coronary artery disease is related to his 
service-connected pericarditis.  

Finally, the most compelling evidence against the veteran's 
claim is contained in the report of the June 2000 VA 
examination that was scheduled for the express purpose of 
obtaining an opinion as to the etiology of the veteran's 
coronary artery disease.  Although the report of this 
examination does not include an explicit statement that the 
veteran's claims file had been reviewed, it is documented in 
the record that the examiner had requested the claims file 
prior to the examination and that the claims file had been 
transferred to him.  Following the examination of the 
veteran, including a complete review of the veteran's 
history, the diagnosis was "coronary artery disease status 
post CABG surgery, mild left ventricular hypertrophy on 
echo."  The examiner opined that there is no relation 
between earlier pericarditis that occurred during the 
veteran's military service and present coronary artery 
disease.  The examiner explained that pericarditis is not 
considered a risk factor for coronary artery disease.  

In this case, the Board finds the opinion against the 
veteran's claim for service connection for coronary artery 
disease to be more probative of the issue.  It was based 
upon a lengthy interview, extensive testing, the 
consideration of an accurate medical history and ostensibly 
a thorough review of the veteran's claims file and medical 
chart.  The examiner who wrote against the possibility of a 
relationship between coronary artery disease and the 
veteran's military service provided medical rationale for 
the position.  His opinions is consistent with the veteran's 
reported history and clinical findings noted in the record.  
The Board accords it far greater weight than the erroneously 
founded opinion in support of the claim.  By the same token, 
the service medical records and post-service medical records 
fail to support the possibility of a relationship between 
coronary artery disease and the veteran's military service.  
The Board therefore finds a preponderance of the evidence to 
be against the veteran's claim with respect to the matter of 
medical nexus.  

In conclusion, the veteran's claim of entitlement to service 
connection for coronary artery disease fails because the 
greater weight of the medical evidence is against a 
conclusion that such disorder is related to service or the 
veteran's service-connected pericarditis.  Since the 
preponderance of evidence is against the claim that coronary 
artery disease is related to service or a service-connected 
disorder, the evidence is not in equipoise as to this 
question and the benefit of the doubt rule, 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102, does not apply.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Based upon the 
foregoing, and for the reasons and bases stated, the Board 
finds that service connection for coronary artery disease is 
not warranted.


ORDER


New and material evidence having been presented, the claim 
of entitlement to service connection for coronary artery 
disease is reopened.  To this extent only, the appeal is 
granted.

Entitlement to service connection for coronary artery 
disease is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

